Citation Nr: 0915956	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  95-18 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of lacerations of the tips of the fourth and fifth 
fingers on the right hand, for the period beginning July 16, 
1999.

2.  Entitlement to an initial compensable disability rating 
for residuals of a left hand injury, for the period beginning 
July 16, 1999.

3.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1957 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.  During the course of the 
appeal, the Boise, Idaho, RO assumed jurisdiction of the 
claim.  

In an April 1994 rating decision, the RO granted service 
connection for a left hand injury, with a noncompensable 
evaluation, effective in December 1992; denied an increased 
evaluation for residuals of laceration of the ring and little 
fingers of the right hand; and denied entitlement to a 10 
percent evaluation based on multiple, noncompensable service 
connected disabilities under 38 C.F.R. § 3.324.  The Veteran 
timely appealed these issues.

In August and October 1995, the Veteran testified before a 
hearing officer at the RO.  Transcripts of the hearing are of 
record.

In December 1998, the Board, in pertinent part, remanded 
these three issues for further development.  In a June 2001 
decision, the Board granted a 10 percent evaluation for 
residuals of laceration injury to the fourth and fifth 
fingers on the right hand, for the period from November 3, 
1987 to July 15, 1999, and denied a compensable rating 
thereafter.  The Board also granted a 10 percent evaluation 
for left hand injury residuals from December 8, 1992, to July 
15, 1999, and denied a compensable rating thereafter.  The 
Board further denied a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities for 
the period from July 16, 1999.

The Veteran appealed the June 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, the Court granted a Joint Motion for Remand 
that requested that portions of the June 2001 Board decision 
that denied entitlement to compensable evaluations for 
lacerations of the tip of the right fourth and fifth fingers 
and residuals of a left hand injury; and entitlement to a 10 
percent evaluation under 38 C.F.R. § 3.324, based upon 
multiple noncompensable service connected disabilities be 
vacated and remanded.  

The Joint Motion was premised on a finding that the Board had 
not discussed how the Veteran received notice under the 
Veterans Claims Assistance Act of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).

In December 2003, the Board remanded the issues on appeal.  
In July 2004, the Board again denied entitlement to 
compensable disability ratings for the service-connected 
right and left hand disabilities for the period beginning 
July 16, 1999; and denied a 10 percent evaluation based on 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324, for the period on and after July 16, 1999.

The Veteran again appealed these issues to the Court.  In 
January 2006, the Court granted a Joint Motion for Remand 
that requested the July 2004 Board decision be vacated and 
remanded.  The Basis for the Joint Motion was that an 
examination obtained in conjunction with the December 2003 
remand did not comply with the Board's remand instructions 
and was inadequate and that neither the examination nor Board 
decision contained a discussion as to whether arthritis found 
on the examination was part of the service connected 
disability.

In conjunction with Court order, the Board remanded this 
matter in March 2007 for a VA examination, to include an 
opinion as to whether arthritis was related to the service-
connected hand disabilities, and whether the service-
connected hand disabilities interfered with normal 
employability.  The AOJ was also to obtain any outstanding 
records of treatment for hand disabilities from sources 
identified by the Veteran.  

In March 2008 the Board again remanded this appeal.  The 
purpose of the remand was to obtain rationales for opinions 
provided by a VA examiner in an April 2007 examination 
report, and for the AOJ to adjudicate a claim for total right 
hand disability.

The rationales were provided and the case has been returned 
to the Board.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has contended 
that he stopped working due to disabilities of the hands.  In 
September 2007, the RO denied entitlement to TDIU, but the 
Veteran has not submitted a notice of disagreement with that 
decision.

The issues of entitlement to an increased rating for 
residuals of laceration of the tips of the fourth and fifth 
fingers on the right hand, for the period beginning July 16, 
1999, and to a compensable evaluation for multiple 
noncompensable service-connected disabilities are remanded to 
the RO via the Appeals Management Center.  The Veteran will 
be advised if further action is required on his part.


FINDING OF FACT

Since July 16, 1999, residuals of a left hand injury have 
been asymptomatic without tenderness, pain, arthritis or 
limitation of function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a left hand injury have not been met during the 
period beginning July 16, 1999.  38 U.S.C.A. § 1155 (West 
2002), 5107; 38 C.F.R. §§ 4.118, Diagnostic Codes 7804, 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

The issue on appeal arises from the evaluation assigned after 
the initial grant of service connection.  The court's have 
held that were the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311  
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In consideration of Hartman and Dunlap, further VCAA 
notice is not required.  

The Veteran received initial VCAA notice, as it related to 
his claim for a compensable disability rating for residuals 
of lacerations of the tips of the fourth and fifth fingers on 
the right hand, by way of January 2004 correspondence.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  An August 2008 letter 
also provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, VA and private medical treatment records, and 
records from the Social Security Administration (SSA).  In 
the March 2008 Board remand decision, the Veteran was asked 
to provide releases to obtain any outstanding records of 
treatment for hand disabilities from Dr. G. or the Kaiser 
foundation.  He has not since provided the releases or any 
pertinent records.  He has been afforded VA examinations in 
connection with his claims.  

Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran's left hand disability is rated as noncompensable 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804, for superficial and painful scars.  The rating criteria 
for scars were changed, effective August 30, 2002.  See 67 
Fed. Reg. 49590- 49599 (July 31, 2002).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C.A. 
§ 5110(g) (West 2002), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of the 
change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  
33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

To warrant a compensable evaluation under other the old 
criteria, the scar would need to involve the head, face or 
neck and be moderately disfiguring (Diagnostic Code 7800); 
exceed 6 inches or 1 square foot (Diagnostic Codes 7801- 
7802); be superficial, poorly nourished, or characterized by 
repeated ulceration (Diagnostic Code 7803); be superficial, 
tender and painful on objective demonstration (Diagnostic 
Code 7804); or cause some limitation of the function of the 
part affected (Diagnostic Code 7805).  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (effective prior to August 30, 
2002).  

The old version of Diagnostic Code 7804 provided for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration.  A note to the rating 
code provided that this rating was available even when the 
scar was on the tip of a finger.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  These criteria are not 
appreciably different from the current rating criteria.

To warrant a compensable evaluation under the revised 
criteria, the scar would need to involve the head, face or 
neck and have at least one character of disfigurement 
(Diagnostic Code 7800); be deep or cause limited motion and 
exceed 6 inches (Diagnostic Code 7801); be superficial and at 
least 144 square inches or greater (Diagnostic Code 7802); be 
superficial and unstable (Diagnostic Code 7803); be 
superficial and painful on demonstration (Diagnostic Code 
7804); or cause some limitation of the function of the part 
affected (Diagnostic Code 7805).  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800- 7805 (effective August 30, 2002).   

Factual Background

The Veteran was evaluated by a private neurologist in July 
1999.  He reported progressively worsening numbness, 
tingling, and pain in the left hand.  The examination 
revealed no neurological impairment in the hands.  The 
neurologist also noted that there was no obvious scarring in 
either hand.  He further indicated that he found no evidence 
of significant injury on the fourth and fifth fingers of the 
either hand.  There were no visible manifestations of pain, 
muscle wasting, weakness, or incoordination noted in either 
hand.

At a VA examination in July 1999, the Veteran reported that 
he had worked in the past as a self-employed repairman.  He 
stated that he had not worked since 1987, since sustaining a 
gunshot wound to the head in a suicide attempt.  Upon 
physical examination, the Veteran had some faint incisions on 
both the right and left hands, that were not truly visible or 
they painful.  A 1 cm incisional scar was seen over the 
dorsum of the left thumb.  

The Veteran reported there were other scars on the left hand, 
but the examiner indicated these were not palpable, painful, 
or visible enough to measure.  A 2 cm incisional scar was 
located over the dorsum of the right little finger, proximal 
to the proximal interphalangeal joint.  There was also a 
partial distal phalanx amputation right long finger.  

The Veteran demonstrated "good dexterous use" of both 
hands.  He had a normal range of motion in all finger joints, 
with no evidence of contractures.  Both hands had good grip 
strength, and the forearm muscles were strong.  Sensation in 
the hands and upper extremities was intact, except for some 
diminished sensation in the right fifth finger.  

The examiner stated that while there were subjective 
complaints of some stiffness and soreness, the objective 
examination was unremarkable.  Pain was not visually 
manifested with movement of the right and left fingers, and 
there was no atrophy, motor loss and no appreciable sensory 
loss.  The Veteran did not relate a history of flare-ups or 
increased disability.  The laceration residuals of the right 
hand did not cause weakened movement, excess fatigability, or 
incoordination.  In fact, the only discernible pathology was 
the partial amputation of the distal phalanx of the right 
long finger.  The examiner stated further that he did not 
expect the Veteran to have any functional limitations caused 
by the laceration residuals of the tip of the fourth and 
fifth fingers, or the residuals of the left hand injury. 

On VA examination in February 2004, the Veteran reported pain 
in the knuckles of his hands, worse with use of his hands.  
He related that he had diminished sensation in his hands and 
that he sometimes dropped things.  

All of the fingers could touch the palms of the respective 
hands.  There was a sensory loss (since examinations in 1999) 
in both fingers of bilateral hands, up to the wrist joint, 
but without partial or full paralysis.  

X-rays showed a tiny metallic foreign body in the left third 
finger.  The examiner opined that the knuckle pain was most 
consistent with arthritis.  He further indicated that the 
right carpal tunnel syndrome and other sensory changes were 
mostly likely secondary to alcohol abuse.  He stated that it 
was unlikely that the Veteran's service-connected hand 
injuries caused any partial paralysis.  

On VA examination in April 2007, the Veteran presented with a 
chief complaints of knuckle pain, occasional dropping of 
objects, and pain in all fingers up to the wrist joint.  He 
also continued to have loss of feeling in all fingertips.  He 
could touch his thumb to all fingertips.  X-rays showed 
arthritis.  

Following review of the claims file and clinical examination, 
the examiner opined that it was more than likely that the 
osteoarthritis of the fingers in the bilateral hands was age-
related and less likely related to the prior injury of the 
hands.  The examiner further opined that the loss of feeling 
was due to peripheral neuropathy, which was more likely than 
not related to the Veteran's prior alcoholism.

In an August 2007 VA opinion, an examiner opined that the 
Veteran's service-connected residuals of the right hand 
laceration of the fourth and fifth fingers, and residuals of 
the left hand injury would not cause significant interference 
with normal employability.

On VA examination in April 2008, the physician who had 
provided the April and August 2007 evaluations, stated the 
Veteran had suffered a minor injury and laceration of the 
tips of the fourth and fifth fingers (of the right hand), 
which healed uneventfully with quick recovery.  He opined 
that there was no reason why such a minor laceration at the 
tip of the fingers would be a factor in the later development 
of pain in all the finger joints in both hands.  He further 
opined that the etiology of the arthritis was most likely due 
to the aging process, not with his injuries in service.

In September 2008 the Veteran underwent a VA hand, thumb and 
finger examination.  The examiner indicated that he had 
reviewed the Veteran's claims file and computerized records.  
He noted that the Veteran reported symptoms of bilateral hand 
pain and cramping.  He also noted that the Veteran reported 
that he had stopped working 8-9 years ago due to pain in his 
hands.  

Upon physical examination of the left hand, the only 
abnormality noted was X-ray evidence of degenerative 
arthritis throughout the interphalangeal joints; and a small 
foreign body adjacent to the middle phalange.  The examiner 
opined that the osteoarthritis, right hand was not related to 
the in-service injury. 

In an addendum dated in December 2008, the examiner again 
stated that the osteoarthritis present in the left hand was 
not related to the in-service injury.  The rationale was that 
the left hand injury in service was superficial, treated 
conservatively, and did not require extensive treatment or 
surgical repair.

Analysis

Repeated examinations over the many years this appeal has 
been pending have shown no impairment related to the service 
connected left hand disability.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7803.

The Veteran's primary argument for increased ratings is that 
the residuals of his laceration injuries in hands, cause pain 
and limited function.  Diagnostic Codes 7804 and 7805 
contemplate such impairments.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804-7805.  

There is also rating criteria for disabilities of the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5126-5156, 
5216-5230 (2002 & 2008).  Ratings under these criteria, 
however, require limitation of motion or amputation.  None of 
the examinations and evaluations has demonstrated such 
impairments in the Veteran's left hand.

The VA and private medical providers who evaluated the 
Veteran's scars in July 1999 specifically commented that the 
visible residual scars themselves did not cause any objective 
manifestations of pain or tenderness upon palpation or 
manipulation; nor did the Veteran report such.   

Rather, the record shows that the Veteran has long-complained 
of pain (and cramping) generally throughout his hands and 
fingers (distinctive from the barely visible scars), the 
knuckles in particular.  He has also complained of limited 
function, manifested by dropping items from his hands and 
diminished sensation from his fingers up to his wrist joints.  

Based upon these complaints, history of his initial injuries, 
and clinical examination and tests (including X-rays and EMG 
studies), all medical professionals who have considered the 
question, have determined that the manifestations of pain, 
cramping, and sensory loss are related to osteoarthritis; 
peripheral neuropathy; and bilateral carpal tunnel syndrome.  
All of the competent medical opinions are to the effect that 
these specific disorders and their symptoms are unrelated to 
the service connected left hand injury.  

In short, the Veteran's 1958 and 1961 hand injuries are not 
shown to produce scars with compensable characteristics of 
pain and/or functional impairment.  Hence, compensable 
evaluations for either hand, for the period beginning July 
16, 1999 are not warranted.

The Board has examined all other diagnostic codes pertinent 
to the scars.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
Diagnostic Code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).  In this 
case, however, because the preponderance of the evidence 
shows the current neurological impairment in both hands are 
unrelated to the service-connected laceration injuries to 
both hands, a compensable evaluation is not warranted on the 
basis of neurologic impairment.  See 38 C.F.R. § 4.124a 
(2008).  

Moreover, the loss of motion in the fingers joint 
demonstrated at the September 2008 VA examination was not 
related to the service-connected hand injuries.  Therefore, a 
potential evaluation of the laceration injuries to both hands 
based on limitation of finger motion is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2002 & 2008).  
The current noncompensable ratings in effect for each hand, 
for the period beginning July 16, 1999 are appropriate.

Extraschedular 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The service-connected residuals of lacerations of the tips of 
the fourth and fifth fingers on the right hand; and residuals 
of a left hand injury manifest with barely visible 
superficial scars, without associated symptoms of pain, 
cramping, stiffness, limitation of motion or neurological 
symptoms of sensory deficit.  As discussed in the preceding 
section, the specific rating criteria for the scars 
adequately contemplates the Veteran's present level of 
disability and symptomatology.  Hence referral for 
consideration of an extraschedular rating is not required


ORDER

An initial compensable disability rating for residuals of a 
left hand injury, for the period beginning July 16, 1999 is 
denied.


REMAND

In September 2007, the RO denied entitlement to service 
connection for a right hand injury, fracture middle finger.  
In the March 2008 remand, the Board pointed out that the 
Veteran had made a claim for service connection for a "total 
right hand disability" and noted that its March 2007, remand 
had instructed that a claim for service connection for a 
disability of the right hand including arthritis should be 
adjudicated.  The March 2008 remand instructed that the AOJ 
should adjudicate the claim for a disability of the right 
hand, including arthritis, claimed as a total right hand 
disability.  It appears that the RO began adjudication of 
this issue, but the claims folder does not show that this 
claim has been adjudicated.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

As noted in the prior remand, the pending service connection 
issue is inextricably intertwined with the rating for the 
service connected right hand disability and entitlement to a 
compensable evaluation for multiple non-compensable service 
connected disabilities.

In 2008 the Court held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).
The Veteran has not yet received all of the notice required 
under Vazquez-Flores.
Accordingly, this case is remanded for the following:
1.  If it has not already done so, the 
AOJ should adjudicate the claim for 
service connection for a disability of 
the right hand, including arthritis, 
claimed as a total right hand disability.  
If the claim has already been 
adjudicated, the decision and notice of 
the decision should be associated with 
the claims folder.

2.  The Veteran should be provided a 
letter that provides the notice required 
by Vazquez-Flores, including notice that 
he should substantiate the claim with 
evidence of the impact of his service 
connected right hand disability on daily 
life and work and that either includes 
the rating criteria for his disability or 
provides notice that some of the rating 
criteria require specific measurements.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
appeal is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


